Case 1:19-cv-01709-DKC Document 3 Filed 06/12/19 Page 1 of 17

IN THE CIRCUIT COURT OF MARYLAND
FOR BALTIMORE COUNTY

BRIAN SHULMAN,
2319-5 Boston Street
Baltimore, MD 21224,

Plaintiff,
Vs.

PROGRESSIE COMMERCIAL CASUALTY
COMPANY,

6300 Wilson Mills Road

Mayfield Village, OH 44143,

and

PROGRESSIVE INSURANCE COMPANY,
6300 Wilson Mills Road
Mayfield Village, Ohio 44143,

and

800 Red Brook Blvd 200
Owings Mills, MD 21117,

and

UNITED FINANCIAL CASUALTY
COMPANY,

747 Alpha Drive, Suite A21
Cleveland, OH 44143,

and

KIRAN S. ROSEN, ESQ,
11350 McCormick Road
Executive Plaza II #601
Hunt Valley, MD 21051,

and

CAMILLA I MCFARLANE, ESQ.

|
|
|
[
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
PROGRESSIVE INSURANCE
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
11350 McCormick Road |
Case 1:19-cv-01709-DKC Document 3 Filed 06/12/19 Page 2 of 17

Executive Plaza II #601
Hunt Valley, MD 21051,

and

JEFFREY MOFFET
11350 McCormick Road
Executive Plaza II #601
Hunt Valley, MD 21051,

and

JOHN DOE DEFENDANTS 1-5
11350 McCormick Road
Executive Plaza II #601

Hunt Vailey, MD 21051,

es ms i ee ee ee

Defendants.

INDIVIDUAL AND CLASS ACTION COMPLAINT

Mr. Brian Shulman herein brings this individual and class action complaint against the
enumerated defendants above for Defamation , Legal Malpractice, Fraud, Intentional
Misrepresentation, Respondeat Superior, seeking Class Action treatment stemming from the
defendants suborning of perjury to the sole benefit of Progressive Insurance from Plaintiff and
engaging in a pattern and practice of such conduct to the detriment of Progressive’s insureds to
the benefit of Progressive Insurance.

A. PARTIES AND JURISDICTION

1. Plaintiff Brian Shulman is an individual living in the State of Maryland who, at all
times herein, was insured by Progressive Insurance.

2. Progressive Commercial Casualty Company is an automobile insurance provider
that sells insurance policies in the State of Maryland and provides inside and outside counsel to
defend claims brought by third-parties against its insured customers and is a subsidiary of

Progressive Insurance Company.
Case 1:19-cv-01709-DKC Document 3 Filed 06/12/19 Page 3 of 17

3. Defendant Progressive Insurance Company is the parent company of Defendant
Progressive Insurance, and, upon information and belief, establishes policies and procedures for
Defendant Progressive Insurance, and directs how Defendant Progressive Insurance, conducts
itself in litigation.

4, Defendant Progressive Insurance is an automobile insurance provider that sells
insurance policies in the State of Maryland and provides inside and outside counsel to defend
claims brought by third-parties against its insured customers and is a subsidiary of Progressive
Insurance Company.

5. United Financial Casualty is an automobile insurance provider that sells insurance
policies in the State of Maryland and provides inside and outside counsel to defend claims
brought by third-parties against its insured customers and is a subsidiary of Progressive
Insurance Company.

6. Kiran S. Rosen, Esquire is an attorney licensed to practice law in the State of
Maryland who provides services as in-house counsel for Progressive in defending Progressive’s
insureds in litigation.

7. Camilla I. McFarlane, Esquire is an attorney licensed to practice law in the State
of Maryland who provides services as in-house counsel for Progressive in defending
Progressive’s insureds in litigation,

8. Jeffrey Moffet, Esquire is an attorney licensed to practice law in the State of
Maryland who provides services as in-house counsel for Progressive in defending Progressive’s
insureds in litigation. Mr. Moffet is the supervising attorney for litigation for Progressive.

9. John Doe Defendants 1-5 represented Mr. Shulman at all times herein and are also

in-house counsel for Progressive Insurance.
Case 1:19-cv-01709-DKC Document3 Filed 06/12/19 Page 4 of 17

10. This Court has personal jurisdiction over the Defendants pursuant to Maryland Code,
Courts and Judicial Proceedings, § 6-103, because the cause of action arose in the State of Maryland.
11. This Court has subject matter jurisdiction over the Defendants pursuant to Maryland

Code, Courts & Judicial Proceedings, § 4~-401(1), because the total amount in controversy is in excess of

$30,000.
12. Venue lies with the Circuit Court for Baltimore County pursuant to Maryland Code,

Courts and Judicial Proceedings, § 6-201 because Defendants reside in Baltimore County, Maryland.

A. FACTS COMMON TO ALL COUNTS
13. On December 23, 2016, SCMD, LLC and A&B Holdings, LLC was sued in the

Circuit Court for Baltimore City, MD, regarding an alleged automobile accident in Case No.: 24-
C-007017.

14. Defendants represented SCMD, LLC and A&B Holdings, LLC in the ensuing
litigation.

15. Plaintiff Brian Shulman was the corporate designee of both entities in that
litigation,

16. Mr. Shulman is well known in the community and is the owner of several
properties.

17. Mr. Shulman was one of the owners of SCMD, LLC and A&B Holdings, LLC.

18. As Mr. Shulman is well known in the community and subject to frivolous lawsuits
because of this knowledge, Mr. Shulman has been involved in 18 lawsuits since 2006, averaging
1.4 lawsuits a year.

19. In the course of that litigation, Defendants required Mr. Shulman to execute

answers to interrogatories. In those answers, drafted by Defendants, their agents at the direction
Case 1:19-cv-01709-DKC Document3 Filed 06/12/19 Page 5 of 17

of Progressive and its subsidiaries, Mr. Shulman denied that the alleged accident that was the
subject of the lawsuit filed on December 23, 2016, occurred in 11 separate responses.

20. Mr. Shulman executed those answers to interrogatories provided by defendants
under penalties of perjury.

21. On the eve of trial, Defendants, through their agents and at the direction of
Progressive and its subsidiaries, made the determination to change their strategy and rather than
contest liability, chose to contest only damages.

22. Though completely unnecessary, Defendants, through their agents and at the
direction of Progressive and its subsidiaries, required Mr. Shulman to sign an affidavit under
oath accepting liability for the accident that allegedly occurred which was the subject of the
lawsuit assigned case number 24-C-16-007017.

23. In convincing Mr. Shulman to sign this affidavit, Defendants, through their agents
and at the direction of Progressive and its subsidiaries, told Mr. Shulman that if he did not sign
the affidavit, he would subject to damages which would not be covered by his insurance limits.

24. Defendant’s Rosen, McFarlane, Moffett, and John Doe Defendants 1-5, all
participated in the decision to have Mr. Shulman sign the interrogatories and affidavit under
oath.

25. Defendants Rosen, McFarlane, and Moffet repeatedly assured Mr. Shulman that
the interrogatories and affidavit would not be admissible at trial and could not be introduced or
used against Mr. Shulman or the defendants in that case.

26. Mr. Shulman repeatedly sought this assurance and repeatedly told Defendants

Rose, McFarlane, and Moffet that because of Mr. Shulman’s stature in the community, he was
Case 1:19-cv-01709-DKC Document 3 Filed 06/12/19 Page 6 of 17

regularly subject to frivolous lawsuits that are brought seeking damages in the millions of dollars
on a regular basis.

27. Defendants Rose, McFarlane, Moffet, and the John Doe Defendants 1-5, ignored
these facts and rather than represent Mr. Shulman’s interests, chose to represent Progressive’s
interests alone.

28. Defendants Rosen, McFarlane, Moffet, and John Doe Defendants 1-5, repeatedly
told Mr. Shulman that having Progressive’s insureds sign affidavits contradicting discovery
responses was part of their normal practice in defending Progressive against damages rather than
liability in litigation.

29. The affidavit Defendants, through their agents and at the direction of Progressive
and its subsidiaries, required Mr. Shulman to sign was utterly unnecessary in order to proceed to
the damages claim in state litigation.

30. The affidavit was protected by attorney work product and attorney-client
privileges.

31. Defendants, through their agents and at the direction of Progressive and its
subsidiaries, made the decision to provide the affidavit to Plaintiff's Counsel.

32. At the trial for damages, Plaintiff's Counsel produced the interrogatories and
affidavit Defendants, through their agents and at the direction of Progressive and its subsidiaries,
required Mr. Shulman to sign and repeatedly called Mr. Shulman dishonest and a liar based on
these two documents.

33. Defendants Rosen, McFarlane, Moffet, and John Doe Defendants 1-5 made no

objections whatsoever to the introduction of these documents at trial.
Case 1:19-cv-01709-DKC Document 3 Filed 06/12/19 Page 7 of 17

34. | Whenconfronted by Mr. Shulman during a recess regarding the introduction of
the interrogatories and affidavit at the trial, Defendants stated and agreed that they would “fix”
that problem in rebuttal.

35. Defendants did not comment at all regarding the introduction of the
interrogatories and affidavit during their rebuttal.

36. The verdict at trial returned a judgment in favor of Plaintiff in the amount of
$160,000.00.

37. | Mr. Shulman contacted Defendant’s Rosen, McFarlane, and Moffet after the trial
about the interrogatories and affidavit being used at trial to state that Mr. Shulman lied under
oath in these two documents. The response was by each of these defendants was, again, that this
is the standard practice of Progressive when representing Progressive’s insureds.

38. Mr. Shuiman is now at risk in any litigation that occurs in the future, of being
discredited in his testimony in any case Mr. Shulman is a party to including cases involving his
businesses and actions that involve him personally.

39. Mr. Shulman regularly faces actions that involve hundreds-of-thousands, and
millions of dollars in alleged damages.

B. CAUSES OF ACTION
COUNT 1 - DEFAMATION

40. _— Plaintiff herein incorporates paragraphs 1 — 39 as if fully set forth herein.

41. Defendants jointly caused to be published a statement to the public, under threat
and duress, in the form of answers to interrogatories and an affidavit protected by privilege and

work product, resulting in claims that Mr. Shulman was a liar and repeatedly lied under oath.
Case 1:19-cv-01709-DKC Document3 Filed 06/12/19 Page 8 of 17

42, Defendants prepared, required Mr. Shulman to sign under threat and duress, and
submitted to the public a false statement that either the accident subject to the litigation in Case
No.: 24-C-007017, both happened and didn’t happen.

43. Defendants were legally at fault for making the statements in that they coerced
Mr. Shulman in signing them both illegally, under threat and duress, and in violation of both law
and the rules of professional responsibility.

44. Mr. Shulman has suffered harm as a result of Defendants’ action in that he is now
subject to public scorn of having been called a liar and dishonest and is at risk of this same
conduct in every existing, pending, and potential litigation in the future.

Cc T2-LE MALPRACTICE

45. Plaintiff herein incorporates paragraphs 1 — 44 as if fully set forth herein.

46. Defendants Kiran S Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5 each owed a duty to Mr. Shulman to represent his best interests to the exclusion
of all others, to act as a reasonably competent attorney.

47. Defendants Kiran S Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5, breached that duty by representing Progressive’s best interest to the exclusion of
Mr. Shulman’s, but making threats of impossible damages to threaten and coerce Mr. Shulman
into signing two documents under oath that directly contradicted each other, and by suborning
perjury in the preparation of the documents and forcing Mr. Shulman to sign them under threat
and duress.

48. Defendants Kiran S Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5, took these steps after being aware of the fact that Mr. Shulman is repeatedly and

regularly subject to lawsuits wherein significant damages are often claimed.
Case 1:19-cv-01709-DKC Document 3 Filed 06/12/19 Page 9 of 17

49. Defendants Kiran § Rosen, Camilla 1 McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5, ignored the specialized facts pertaining to Mr. Shulman and acted in
Progressive’s best interests in forcing Mr. Shulman to sign these two documents under cath and
subject to penalties of perjury where these two documents are diametrically opposed.

50. Defendants Kiran § Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5, repeatedly stated during the coercion of Mr. Shulman into signing these
contradictory documents under oath, that it is all Defendants’ policy to act in such a manner and
that Defendants’ regulariy have Defendants’ insureds sign such documents.

51. Defendants Kiran S Rosen, Camilla 1 McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5, engaged in an illegal act in the suborning of perjury under threat and duress to
the detriment of Mr. Shulman.

52. Defendants Kiran § Rosen, Camilla I! McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5, assured Mr. Shulman repeatedly that the contradictory statements signed under
penalties of perjury that Defendants coerced Mr. Shulman into signing was not admissible at trial
and would not be made public.

53. The documents executed under penalties of perjury were made public and
introduced at trial without any objection from Defendants Kiran § Rosen, Camilla I McFarlane,
Jeffrey Moffet, and John Doe Defendants 1-5.

54. Defendants Kiran S Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5, when confronted by Mr. Shulman, promised to “fix” the introduction of said
documents in rebuttal.

55. Defendants Kiran S Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe

Defendants 1-5, did not address the documents in rebuttal.
Case 1:19-cv-01709-DKC Document 3 Filed 06/12/19 Page 10 of 17

56. After the trial, Defendants Kiran § Rosen, Camilla I McFarlane, Jeffrey Moffet,
and John Doe Defendants 1-5, again told Mr. Shulman that having insureds sign such documents
under oath was the standard practice for all Defendants’ as directed by the corporate Defendants,

57. It is in the public interest and required that attorneys represent their clients rather
than corporate interests.

58. It is in the public interest and required that attorneys do not suborn perjury from
their clients.

59. It is in the public interest and required that attorneys address the specific needs
and circumstances of their clients rather than corporate interests.

60. Defendants Kiran § Rosen, Camilla 1 McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5, violated the public interest and their duty to Mr. Shulman by representing
Progressive’s interests rather than Mr. Shulmans, by suborning perjury to threaten and coerce
Mr. Shulman to sign contradictory, sworn statements under penalties of perjury to achieve
progressive’s goals to the detriment of Mr. Shulman, and by ignoring the fact that Mr. Shulman
is unusually subject to significant legal action which requires that his testimony and integrity be
above reproach in defending those legal actions.

61. In conversation with Defendant Moffet after the trial, Mr. Moffet acknowledged
that if he had signed the documents that Mr. Shulman signed, that Mr. Moffet would no longer
be permitted to practice law.

62. The implicit acknowledgment indicates that the individual and corporate
defendants regularly have their insureds sign affidavits that contradict sworn interrogatory

responses, and submit those contradictory documents subject to public inspection to the benefit

10
Case 1:19-cv-01709-DKC Document 3 Filed 06/12/19 Page 11 of 17

of the corporate defendants and detriment to their insureds, who are now subject to allegations of
perjury in all future judicial proceedings.
oO -F

63. Plaintiff herein incorporates paragraphs 1-62 as if fully set forth herein.

64. Defendants Kiran § Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5, owed Plaintiff a legal duty to act in his interests and represent him in litigation
as Mr. Shulman’s attorneys.

65. Defendants Kiran § Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5, repeatedly breach that duty in the course of their representation of Mr. Shulman.

66. Defendants Kiran S Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5, threatened and coerced Mr. Shulman into signing two contradictory, worn
statements under penalties of perjury by threatening that if he did not, he would be subject to
significant financial damages, and that Progressive would not protect him from that liability.

67. Mr. Shulman was, at no time, subject to that kind of liability.

68. As part of the coercion, Defendants Kiran S Rosen, Camilla I McFarlane, Jeffrey
Moffet, and John Doe Defendants 1-5, promised Mr. Shulman that the sworn statements that
contradicted each other would not be made to the public and would not be admissible at trial.

69. Mr. Shulman relied on the representations made by Defendants Kiran S Rosen,
Camilla I McFarlane, Jeffrey Moffet, and John Doe Defendants 1-5 that he was subject to
liability beyond the insurance limits, and that the sworn statements that contradicted each other
would not be made to the public and would not be admissible at trial when he executed those two

documents.

11
Case 1:19-cv-01709-DKC Document 3 Filed 06/12/19 Page 12 of 17

70. Defendants Kiran S Rosen, Camilla 1 McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5, then provided the affidavit to opposing counsel, despite the presentation of that
affidavit being completely unnecessary to achieve the stated purpose of contesting damages
rather than liability.

71. | When those sworn statements were introduced at trial, Defendants Kiran S Rosen,
Camilla I McFarlane, Jeffrey Moffet, and John Doe Defendants 1-5, did not make a single
objection as to their introduction.

72. During recess Defendants Kiran S Rosen, Camilla I McFarlane, Jeffrey Moffet,
and John Doe Defendants 1-5, informed Mr. Shulman that they would “fix” the introduction of
those documents on rebuttal.

73. Defendants Kiran § Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5, did not address the introduction of those documents on rebuttal.

74. Defendant Moffet acknowledged that this conduct, if forced upon him, would
result in his inability to practice law.

735. Defendants Kiran $§ Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5’s actions violated Mr. Shulman’s confidence and injuries the public interest.

76. It is in the public interest that attorneys represent their clients rather than
corporate interests.

77. ‘It is in the public interest that attorneys do not suborn perjury from their clients.

78. ‘It is in the public interest that attorneys address the specific needs and
circumstances of their clients rather than corporate interests.

79. Defendants Kiran § Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe

Defendants 1-5, violated the public interest by representing Progressive’s interests rather than

12
Case 1:19-cv-01709-DKC Document 3 Filed 06/12/19 Page 13 of 17

Mr. Shulmans, by suborning perjury to threaten and coerce Mr. Shulman to sign contradictory,
sworn statements under penalties of perjury to achieve progressive’s goals to the detriment of
Mr. Shulman, and by ignoring the fact that Mr. Shulman is unusually subject to significant legal
action which requires that his testimony and integrity be above reproach in defending those legal
actions. |

80. Defendants Kiran S Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5, acknowledge that this breach of legal duty to the corporate defendants’ insureds
is the standard practice in representing Progressive’s insureds.

81. | Moreover, Defendants acknowledged that if the attorneys representing the
insureds were subject to this practice, that the attorneys could no longer practice law. This
demonstrates a knowledge of the impropriety of this conduct, as well as its illegality.

COUNT 4 - INTENTIONAL MISREPRESENTATION

82. _ Plaintiff herein incorporates paragraphs 1- 81 as if fully set forth herein.

83. Defendants Kiran S Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5 made several false representations of material facts to Plaintiff in order to coerce
Plaintiff into signing contradictory, swom statements subject to penalties of perjury.

84. Defendants Kiran § Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5 threatened and coerced Plaintiff into signing these documents by telling Plaintiff
that he was at substantial risk of being subject to significant financial damages for which
Progress could not cover him if he did not sign the affidavit that contradicted the sworn
discovery responses.

85. This statement was not true.

13
Case 1:19-cv-01709-DKC Document 3 Filed 06/12/19 Page 14 of 17

86. Defendants Kiran S Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5 informed Plaintiff that the contradictory sworn statements were not admissible at
trial and could not be used against him.

87. This statement was not true.

88. Defendants Kiran S Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5 knew these statements were not true and engaged in these falsities solely to
threaten and coerce Plaintiff into signing contradictory, sword statements, subject to penalties of
perjury.

89. Knowledge by Defendants Kiran S Rosen, Camilla I McFarlane, Jeffrey Moffet,
and John Doe Defendants 1-5 that their statements were not true is implicit in the fact that
suborning perjury is illegal, and the fact that none of these defendants objected to the
introduction of these documents at trial.

90. These statements were made with the intent to defraud Plaintiff and coerce and
threaten him into signing the documents.

91. —_ Plaintiff relied on these statements by his attorneys with justification as he
properly believed that his attorneys were representing his interests. They were not.

92. _‘ Plaintiff has suffered harm as a result of Defendants Kiran § Rosen, Camilla I
McFarlane, Jeffrey Moffet, and John Doe Defendants 1-5’s conduct in that Plaintiff's testimony
is now subject to allegations of dishonesty in swom statements where Plaintiff is sued on average
1.4 times a year for significant damages.

93.  Asaresult, Plaintiff's harm amounts to potentially millions of dollars.

co 5- ONDEAT SUPERIOR

94. Plaintiff herein incorporates paragraphs | — 93 as if fully set forth herein.

14
Case 1:19-cv-01709-DKC Document 3 Filed 06/12/19 Page 15 of 17

95. Defendants Kiran S Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe
Defendants 1-5 are employed by Progressive through its parent and subsidiaries.

96. The acts stated above and committed by Defendants Kiran S Rosen, Camilla I
McFarlane, Jeffrey Moffet, and John Doe Defendants 1-5 cause significant injury and harm to
Plaintiff.

97. The acts stated above were committed in accordance with Progressive’s own
policies and procedures.

98. The above stated actions were committed in the course of Defendants Kiran S
Rosen, Camilla I McFarlane, Jeffrey Moffet, and John Doe Defendants 1-5 the scope of their
duties while ostensibly representing Progressive’s insureds.

99. The corporate defendants are therefore subject to respondeat superior liability.

WHEREFORE, Plaintiff Brian Shulman seeks compensatory and punitive damages in
excess of $25,000,000.00, plus interests, costs, and attorneys’ fees from Defendants jointly and
severally, and any further relief the court may provide that is just and reasonable.

COUNT. 6 —- CLASS ACTION ALLEGATIONS

100. Plaintiff herein incorporates paragraphs 1-99 as if fully set forth herein.

101. In acknowledging that it is Defendants’ policy to regularly require their insureds
to sign contradictory swor statements, Defendants have demonstrated that there is a significant
class made up of all insureds of Defendants’ whom have been represented by Progressive’s
counsel.

102. It is not practicable for all of the proposed class members to join this action as
progressive is a significant provider of automobile insurance policies in the state and in the

country.
Case 1:19-cv-01709-DKC Document 3 Filed 06/12/19 Page 16 of 17

103. The questions of law and fact are common for each of the potential class members
and involve:

a. Whether Progressive regularly implements a policy wherein its insureds are
required to sign contradictory swom statements under penalties of perjury
subjecting those insureds to criminal prosecution and a disadvantage in any future
litigation;

b. Whether Maryland citizens insured by Progressive and its subsidiaries are subject
to coercion in executing sworn, contradictory statements subject to penalties of
perjury;

e. Whether Progressive suboms perjury to the benefit of Progressive and to the
detriment of its insureds.

104. The claims and defenses of Mr. Shulman are typical of the claims and defenses of
the class as the stated policy by Defendants is the standard practice by Progressive in defending
its insureds,

105. Mr. Shulman will fairly and adequately protect the interests of the class.

106. The prosecution of separate actions by the potential class members would result in
inconsistent or varying adjudications with respect to the individual members of the class that
would establish incompatible standards of conduct for Defendants,

107. The adjudication of this matter with respect to individual members of the class
would, as a practical matter be dispositive of the interests of the other members not party to the
adjudication as this matter involves a stated standard policy of Defendants.

108. The questions of law or fact common to the members of the class predominate

over any questions affecting only individual members in that the common fact is whether

16
Case 1:19-cv-01709-DKC Document 3 Filed 06/12/19 Page 17 of 17

Progressive, through its agents and subsidiaries, suborns perjury from its insureds to protect its
own interests to the detriment of the insureds.
WHEREFORE, Class Plaintiff respectfully requests that this Court certify a class action
and requests Judgment for Plaintiff and members of his class against Defendant for:
a. Compensatory damages in an amount equa! to all dollars paid by Class Plaintiff
and the class members to Defendant;
b. Punitive damages;
c. Costs and all other damages suffered by Plaintiff and members of the class;
d. Appropriate injunctive and declaratory relief to protect current, and putative class

members from further damage by Defendants.

Respectfully submitted,

Zo ga

Ken C. Gauvey (0706110074)
Law Practice of Ken C. Gauvey
P.O. Box 23691

Baltimore, MD 21203
410.346.2377

keauvey@pauveylaw.com
DEMAND FOR JURY TRIAL

Plaintiff herein demands a jury trial on all issues.

KenC Gauvey

17
